DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 02/26/2021. Currently, claims 1-10 and 12-20 are pending.

	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino (Publication No. U.S. 2009/0180734 A1) in view of Woodward (Publication No. U.S. 2013/0087692 A1) and further in view of Muscara’ (Publication No. U.S. 2016/0163906 A1) and Niclass (Publication No. U.S. 2015/0054111 A1).
Regarding claim 1, Fiorentino shows in Fig. 1, a photon detection device (110, i.e., optical device), configured to couple to a multicore optical fibre (100, i.e., multicore photonic crystal fiber), the photon detection device comprising: a plurality of detection regions (coupling pads (114) and (116)), each detection region being arranged to align with just a single core (104 or 106) of the multicore optical fibre (100) when the device is coupled to the multicore optical fibre. Fiorentino does not disclose wherein the detection 
Regarding claim 19, Fiorentino shows in Figs. 1-2 a method of designing a photon detection device configured to couple to a multicore optical fibre (100, i.e., photonic crystal fibers), the method comprising: obtaining the relative locations of a plurality of cores (104, 106) of the multicore fibre (100); determining the locations of a plurality of detection regions (114, 116, i.e., coupling pads) of the photon detection device such that each detection region is arranged to align with just a single core (104, 106) of the multicore optical fibre when the device is coupled to the multicore optical fibre. Fiorentino does not disclose wherein the detection regions are configured to detect a single photon. Woodward shows in Fig. 1, an optical fiber (110) comprising single photon photodetectors (150 and 160) comprising regions (photodetector incident surfaces) configured to detect a single photon. It would have been obvious to one of ordinary skill in the art to provide photodetectors configured to detect a single photon such as disclosed in Woodward to the device of Fiorentino for the purpose of enhancing 
Regarding claim 2, Fiorentino shows in Fig. 1, wherein the detection regions (114, 116) are arranged such that, in use, light emitted from a single core (104, 106) of the multicore fibre (100) is detected at the detection region aligned with the core.
Regarding claim 3, Fiorentino shows in Fig. 1, wherein every detection region of the photon detection device (110) is aligned with a single core (104, 106) of the multicore optical fibre (100) when the device is coupled to the multicore optical fibre.
Regarding claim 4, Fiorentino shows in Fig. 1, wherein the whole of the cross-sectional area of each core overlaps with at least a portion of the cross-sectional area of the corresponding detection region when the device is coupled to the multicore optical fibre (100).
Regarding claim 5, Fiorentino shows in Fig. 1, wherein each core of the multicore optical fibre is aligned with just a single detection region when the device is coupled to the multicore optical fibre.
Regarding claim 6, Fiorentino shows in Fig. 1, wherein the area of each detection region is greater than the cross-sectional area of the corresponding core.
Regarding claim 7, Fiorentino in view of Woodward and Muscara’ discloses the claim invention as stated above. Fiorentino in view of Woodward and Muscara’ does not disclose wherein each detection region has an area of less than 50 m2.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum “ranges, or measurements” involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art to provide a detection 
Regarding claim 8, Fiorentino in view of Woodward and Muscara’ discloses the claim invention as stated above. Fiorentino in view of Woodward and Muscara’ does not disclose wherein the shortest distance between adjacent detection regions is between 40 m2 and 200 m2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum “ranges, or measurements” involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art to provide a shortest distance between an adjacent detection region such as recited above in the device of Fiorentino in view of Woodward and Muscara’ for the purpose of minimizing crosstalk between detection regions.
Regarding claim 9, Fiorentino shows in Fig. 1, wherein the detection regions are arranged in a radial formation around a single detection region.
Regarding claim 10, Fiorentino shows in Fig. 1, wherein there are less than 20 detection regions.
Regarding claim 14, Fiorentino shows in Fig. 1, an assembly (optical communication assembly), comprising the device of claim 1, and the multicore optical fibre (multicore photonic crystal fiber (100)).
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino (Publication No. U.S. 2009/0180734 A1), Woodward (Publication No. U.S. 2013/0087692 A1), Muscara’ (Publication No. U.S. 2016/0163906 A1) and Niclass .  
Regarding claim 12, the modified device of Fiorentino, Woodward and Muscara’ discloses the claimed invention as stated above. The modified device of Fiorentino, Woodward and Muscara’ does not disclose wherein the detection regions comprise avalanche multiplication regions. Bevilacqua discloses wherein the detection regions comprise avalanche multiplication regions (avalanche photodiodes, col. 7, lines 46-51). It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to provide avalanche multiplication regions such as disclosed in Bevilacqua to the modified device of Fiorentino, Woodward and Muscara’ for the purpose of providing detecting reflected light from sample or object more accurately and with greater resolution.
6. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino (Publication No. U.S. 2009/0180734 A1), Woodward (Publication No. U.S. 2013/0087692 A1), Muscara’ (Publication No. U.S. 2016/0163906 A1) and Niclass (Publication No. U.S. 2015/0054111 A1) as applied to claim 1 and further in view of Doerr (Publication No. U.S. 2012/0155806 A1).
Regarding claim 13, the modified device of Fiorentino, Woodward and Muscara’ discloses the claimed invention as stated above. The modified device of Fiorentino, Woodward and Muscara’ does not disclose wherein the detection regions have a rounded shape. Doerr shows in Fig. 2 wherein the detection regions (210 and 230) have a rounded shape. It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to provide detection regions such as disclosed in .
7. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino (Publication No. U.S. 2009/0180734 A1), Woodward (Publication No. U.S. 2013/0087692 A1), Muscara’ (Publication No. U.S. 2016/0163906 A1), Niclass (Publication No. U.S. 2015/0054111 A1) and Doerr (Publication No. U.S. 2012/0155806 A1) as applied to claim 14 above, and further in view of Xia (Publication No. U.S. 2008/0152147 A1).
Regarding claim 15, the modified device of Fiorentino, Woodward, Muscara’, Niclass and Doerr discloses the claimed invention as stated above. The modified device of Fiorentino, Woodward, Muscara’, Niclass and Doerr does not disclose a quantum receiver according to claim 14. Xia discloses or shows in Fig. 7 a fiber quantum transceiver (625) (paragraph 0039). It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to incorporate a quantum receiver such as disclosed in Xia to the modified device of Fiorentino, Woodward, Muscara’ , Niclass and Doerr and Doerr for the purpose of receiving large volumes of secure communications.
8. 	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino (Publication No. U.S. 2009/0180734 A1), Woodward (Publication No. U.S. 2013/0087692 A1), Muscara’ (Publication No. U.S. 2016/0163906 A1), Niclass (Publication No. U.S. 2015/0054111 A1), Doerr (Publication No. U.S. 2012/0155806 A1) and Xia (Publication No. U.S. 2008/0152147 A1) as applied to claim 15 above, and further in view of Fini (Publication No. U.S. 2011/0274435 A1).

Regarding claim 17, the modified device of Fiorentino, Woodward, Muscara’ Niclass, Doerr and Xia further shows in Figs. 13A-B of Doerr wherein the multiplexing component is a fibre fan-out (paragraph 0058).
9. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino (Publication No. U.S. 2009/0180734 A1), Woodward (Publication No. U.S. 2013/0087692 A1), Muscara’ (Publication No. U.S. 2016/0163906 A1), Niclass (Publication No. U.S. 2015/0054111 A1), Doerr (Publication No. U.S. 2012/0155806 A1)  as applied to claim 15 above, and further in view of Takahashi (Publication No. U.S. 2015/0215122 A1).
Regarding claim 18, the modified device of Fiorentino, Woodward, Muscara’, Doerr and Xia discloses the claimed invention as stated above. The modified device of Fiorentino, Woodward, Muscara’, Doerr and Xia does not disclose a quantum communication system comprising a plurality of quantum transmitters and a quantum receiver according 15. Takahashi shows in Figs. 2-3 a quantum communication system (500) comprising a plurality of quantum transmitters (QKD transmitter 200_1 - 200_n) and a quantum receiver (QKD receiver 100) according 15. It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to provide an arrangement of quantum transmitters to a quantum receiver such as disclosed in Takahashi to the modified device of Fiorentino, Woodward, Muscara’, Doerr and Xia for the purpose of encrypting multiple communication channels for secure communications.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bevilacqua (U.S. Patent No. 6,850,656 B1) in view of Webster (Publication No. U.S. 2015/0087692 A1) and further in view of Muscara’ (Publication No. U.S. 2016/0163906 A1) and Niclass (Publication No. U.S. 2015/0054111 A1).
Regarding claim 20, Bevilacqua discloses a method of manufacturing a photon detection device configured to couple to a multicore optical fibre (6d-e), forming a plurality of regions wherein the device is coupled to the multicore optical fibre and wherein said regions are configured to detect a single photon (col. 7, lines 37-39). In addition, Bevilacqua discloses a method providing and array photodiodes, avalanche photodiodes, CCDs (col. 7, lines 46-51). Bevilacqua does not explicitly disclose forming .

Response to Arguments
11.	Applicant’s arguments, see pages 7-9, filed 02/26/2021, with respect to the rejection of claims 1-10, 14 and 19  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niclass (Publication No. U.S. 2015/0054111 A1).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN WYATT/           Examiner, Art Unit 2878




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878